Citation Nr: 1543188	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  09-00 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for service-connected lower back strain.  

2.  Entitlement to a compensable rating for service connected Schamberg's disease of the fee. 

3.  Entitlement to a compensable rating for service connected fatty liver disease. 

4.  Entitlement to a compensable rating for service connected allergic rhinitis. 

5.  Entitlement to a compensable rating for service connected and recurrent epithelial syndrome of the eyes. 

6.  Entitlement to service connection for granulomas of the right lung. 

7.  Entitlement to service connection for a left knee disability. 

8.  Entitlement to service connection for a bilateral hearing loss. 

9.  Entitlement to service connection for residuals of a right leg hamstring injury. 

10.  Entitlement to service connection for a left shoulder disability. 

11.  Entitlement to service connection for hypertension. 

12.  Entitlement to service connection for a kidney disability. 

13.  Entitlement to service connection for a dental disability (Bruxism). 

14.  Entitlement to service connection for a right ankle disability. 

15.  Entitlement to service connection for a bilateral hip disability. 

16.  Entitlement to service connection for a left ankle disability. 

17.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected sleep apnea.

18.  Entitlement to a rating in excess of 50 percent for service-connected obstructive sleep apnea.

19.  Entitlement to service connection for hemorrhoids.

20.  Entitlement to service connection for dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to May 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that a July 2015 rating decision continued the 50 percent rating for the Veteran's service-connected obstructive sleep apnea; and denied his claims of service connection for hemorrhoids and dizziness.  The Veteran submitted a formal Notice of Disagreement (NOD) on these issues later that same month.  However, the record available for the Board's review does not reflect a Statement of the Case (SOC) has, as yet, been promulgated on these issues.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).  

With respect to the other appellate claims, as part of the July 2015 Substantive Appeal on these issues the Veteran reported he desired a Board hearing at the local RO (i.e., a Travel Board hearing).  In subsequent statements, to include from his accredited representative, the Veteran continued to express his desire for a Travel Board hearing.  Travel Board hearings are scheduled by the RO.  See 38 C.F.R. 
§§ 20.700, 20.704(a).  However, a review of the record does not indicate any such hearing has been scheduled.  Therefore, a remand is also required to comply with the Veteran's outstanding hearing request.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Statement of the Case (SOC) as to the issues of entitlement to a rating in excess of 50 percent for his service-connected obstructive sleep apnea; and entitlement to service connection for hemorrhoids and dizziness.  The Veteran should be advised of the time period in which to perfect an appeal as to these issues.

2.  Schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board in accordance with his request.  The Veteran should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the Veteran due process of law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




